Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwa et al (US 2011/0157202).

As per claim 1 Kwa et al discloses: A display source device, comprising logic to: receive 106 a frame start indication from a display panel at a start of a frame { [0029] TCON_VDE and SOURCE_VDE (not depicted) in an active state represent that a portion of a frame is available to be read from a frame buffer and display interface, respectively. Falling edges of TCON_VDE and SOURCE_VDE represent commencement of vertical blanking intervals for frames from a frame buffer and display interface, respectively. In various embodiments, signal SRD_STATUS transitions to an inactive state when the falling edge of SOURCE_VDE is within a time window, which is based on the ICON frame timing. An alternative embodiment would transition signal SRD_STATUS to an inactive state when a timing point based on the TCON frame timing falls within a window based on the SOURCE_VDE timing. The frame starting with the immediately next rising edge of signal SOURCE_VDE is output from the MUX for display.} ; align a timing of the display source device to a timing of the display panel based on the frame  [0025] In each case, the output from the MUX is switched approximately at alignment of the vertical blanking region of the frame from the frame buffer and a vertical blanking region of a frame from the graphics engine. Signal TCON_VDE represents vertical enabling of a display from the frame buffer of the display. When signal TCON_VDE is in an active state, data is available to display. But when signal TCON_VDE is in an inactive state, a vertical blanking region is occurring. Signal SOURCE_VDE represents vertical enabling of a display from a display interface. When signal SOURCE_VDE is in an active state, data from the display interface is available to display. When signal SOURCE_VDE is in an inactive state, a vertical blanking region is occurring for the frames from the display interface. [0057] and figure 6A &6B}; and send one or more frame update regions to the display panel in accordance with the timing of the display source device that is aligned to the timing of the display panel. { [0019] When switching from outputting frames from a first source to outputting frames from a second source, the frames from the second source can be markedly different from those output from the first source. Various embodiments attempt to avoid visible glitches when switching from displaying a frame from a first source to displaying frames from a second source after alignment is achieved by switching if frames that are to be displayed from the second source are substantially similar to those displayed from the first source. For example, a first frame source can be a memory buffer and a second frame source can be a stream of frames from a video source such as a graphics engine or video camera. After timing alignment of a frame from the first source with a frame from the second source, a determination is made whether the second source has an updated image. If no updated image is available and timing alignment is present, frames from the second source are provided for display. Each frame of data represents a screen worth of pixels. }

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd